HARRIS, Associate Judge
(concurring):
It often is said that beauty is in the eye of the beholder. Here, not only is there an absence of beauty; there is a woeful dearth of beholders. Since I fear that my Brothers’ rather abbreviated treatment of the case will leave the reader unclear as to the reasons for my concurring vote, I express these few views.
While this case deals with a two-car collision, three vehicles were integral parts of the incident. The plaintiff-appellant and a bus were on parallel courses, heading east on M Street. A Capitol Cab Cooperative Association taxi, driven by defendant Russell, sought to cross M Street, and entered it from Delaware Avenue on the right. The bus driver undoubtedly could have contributed to a recognition of the facts, but apparently he never was identified. The cab driver unquestionably could have given meaningful testimony, but he thrice refused even to appear for a deposition, and a default was entered against him. The sole witness on the question of liability was the plaintiff, who testified that he did not see the cab at all until an instant before he struck it.
As my Brother Gallagher interprets the meager record, the bus was “slightly in front of [the plaintiff] in the lane next to him [on his right]”. As my Brother Reilly evaluates it, the plaintiff in effect was allowing the bus “to run interference for him”, and properly was found guilty of contributory negligence as a matter of law.
The plaintiff testified with a notable lack of precision. He stated that there was a bus to his right, “slightly in front of me.” He also characterized the bus’ location as “about a half a car length beside of us.” To me, the most likely manner in which the accident occurred was as follows: Defendant Russell, intending to cross M Street on Delaware Avenue, readily could see the bus, but the bus was screening the plaintiff’s car from his view. Russell correctly concluded that he could pass in front of the bus without incident, but he thereby placed his cab in the path of — and unavoidably was struck by — the plaintiff’s car. Assuming this to have been what happened (and I believe the jury could have so concluded), I agree that the trial court erred in directing a verdict on behalf of the defendant cab company.1 Accordingly, I concur in the remand for a new trial.2
*307The record makes it abundantly clear that the case readily could have been settled, both before trial and at the conclusion of the presentation of evidence, and the trial court endeavored to achieve such a result. If settlement remains elusive on remand and a new trial takes place, I would hope that plaintiff’s counsel could prove more successful either in compelling testimony by defendant Russell, or in identifying and obtaining testimony from the driver of the bus, or both.3 Hopefully, we shall not be forced again to resolve an appeal on the basis of such an unsatisfactory record.

. The trial court should have made a definitive disposition of the claim against defendant Russell, the driver of the cab against whom a default previously had been entered pursuant to Super.Ct.Civ.R. 37. Instead, the trial court ordered that the case against Russell merely be returned to the files, to await some uncertain future disposition. While the trial court was correct in recognizing that the default against Russell could not mature into an effective monetary judgment absent a prima facie showing of negligence, the returning of the jacket to the files was an unsatisfactory response.


. I see no need for a reinstatement of the default against defendant Russell, for I do *307not consider it to have been set aside. Its vitality, however, remains limited.


. It is questionable whether the plaintiff himself could contribute more to and understanding of the facts, but perhaps he could.